Dismissed and Memorandum Opinion filed October 25, 2016.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-16-00721-CV

                          IN THE MATTER OF D.L.G.



                    On Appeal from the 315th District Court
                            Harris County, Texas
                         Trial Court Cause No. 85843

                  MEMORANDUM                       OPINION


      Appellant was a juvenile at the time he committed the offense in this case. He
was subsequently certified to stand trial as an adult and transferred to district court
where he was later convicted. The order waiving jurisdiction in the juvenile court
was signed July 15, 1994. Appellant’s conviction for murder was affirmed by this
court on August 28, 1997. See Garcia v. State, No. 14-95-00325-CR; 1997 WL
530765 (Tex. App.—Houston [14th Dist.] Aug. 28, 1997, pet ref’d) (not designated
for publication). Appellant did not challenge the juvenile court’s waiver of
jurisdiction at that time.

       On September 12, 2016, appellant filed a notice of appeal attempting to
challenge the juvenile court’s order waiving jurisdiction over him, certifying him for
trial as an adult, and transferring the murder case to the criminal court. See Tex. Fam.
Code Ann. § 54.02. Under the rules applicable to this case, a notice of appeal from
the juvenile court’s July 15, 1994 order was due on August 14, 1994. See Moon v.
State, 451 S.W.3d 28, 39 (Tex. Crim. App. 2014) (noting that prior to January 1,
1996, an immediate appeal from a section 54.02 transfer order could be taken
directly from the juvenile court to the court of appeals in the manner of civil cases,
citing Acts 1973, 63d Leg., ch. 544, § 1 p. 1483, eff. Sept. 1, 1973, codified at Tex.
Fam. Code Ann. 56.01(a)(c)); see also Tex. R. App. P. 26.1 (requiring notice of
appeal to be filed within thirty days after the order or judgment is signed). In this
case, no immediate appeal was filed from the July 15, 1994 transfer order, and no
issues were raised challenging the transfer order in the direct appeal from appellant’s
murder conviction. Appellant’s September 12, 2016 notice of appeal was filed 22
years after the deadline for filing the notice of appeal had expired. See Tex. R. App.
P. 26.1.

       Accordingly, on September 28, 2016, notification was transmitted to all
parties of the court’s intention to dismiss the appeal for want of jurisdiction. See Tex.
R. App. P. 42.3(a). Appellant timely responded and argued that at the time he was
certified to stand trial as an adult “the law was not settled in regards to the ‘specifics’
of the reasons for waiving jurisdiction.” Appellant relies on Moon v. State, 451
S.W.3d at 28, to support his contention that the juvenile court abused its discretion
in waiving jurisdiction and certifying him to stand trial as an adult. In Moon, the
Court of Criminal Appeals addressed the specificity required in a juvenile court’s
waiver of jurisdiction under section 54.02 of the Juvenile Justice Code—the statute

                                            2
governing the juvenile court’s waiver of jurisdiction and transfer of a juvenile
offender for prosecution in adult criminal court—as well as the standard of appellate
review applicable in an appeal from that order. See Moon, 451 S.W.3d at 44–48; see
also Tex. Fam. Code Ann. § 54.02. Before a juvenile court may exercise its
discretion to waive jurisdiction over an alleged juvenile offender, the court must
consider the non-exclusive statutory factors of section 54.02(f) to facilitate the
juvenile court’s balancing of the “potential danger to the public” posed by the
particular juvenile offender “with the juvenile offender’s amenability to treatment.”
Moon, 451 S.W.3d at 38; see Tex. Fam. Code Ann. § 54.02(f). If the juvenile court
decides to waive jurisdiction over the juvenile, then the statute directs it to “state
specifically” in a written order “its reasons for waiver and [to] certify its action,
including the written order and findings of the court.” Moon, 451 S.W.3d at 38
(quoting Tex. Fam. Code Ann. § 54.02(h)).

      Appellant argues that the facts of his case mirror those in Moon, and that this
court should apply the standards in Moon to a review of the juvenile court’s decision
in 1994 to certify him to stand trial as an adult. However, this court lacks jurisdiction
to address appellant’s arguments. The last day appellant could file a motion for
extension of time to file his notice of appeal was August 29, 1994. See Tex. R. App.
P. 26.3 (providing a fifteen-day grace period after the deadline for filing the notice
of appeal). Appellant filed his notice of appeal on September 12, 2016, well after the
deadlines for filing the notice of appeal and motion for extension of time to file the
notice of appeal had expired. See Tex. R. App. P. 26.1, 26.3. Once the period for
granting a motion for extension of time under Rule 26.3 has passed, a party can no
longer invoke the appellate court’s jurisdiction. Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997). Thus, the fact that appellant’s notice of appeal was filed late
and after expiration of the period for requesting an extension deprives this court of


                                           3
jurisdiction in this matter. Id. Therefore, the appeal must be dismissed for want of
jurisdiction. See Tex. R. App. P. 42.3(a). Appellant’s potential remedy is to file an
application for writ of habeas corpus with the Court of Criminal Appeals. See Ex
parte Rodriguez, 466 S.W.3d 846 (Tex. Crim. App. 2015) (denying habeas corpus
relief on applicant’s claim that he was not properly served with a summons to the
transfer hearing in juvenile court that had occurred 20 years earlier).

      The appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Jamison, McCally, and Wise.




                                          4